        Case 1:19-cr-00147-DLC Document 28 Filed 06/11/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                            CR 19–147–BLG–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 JORDAN LEE LARUE,

                      Defendant.



      United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendation in this matter on May 25, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Cavan recommended this Court accept Jordan Lee Larue’s guilty plea


                                           1
        Case 1:19-cr-00147-DLC Document 28 Filed 06/11/20 Page 2 of 2



after Larue appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to prohibited person in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(3) (Count II), as charged in the Indictment.

      I find no clear error in Judge Cavan’s Findings and Recommendation (Doc.

27), and I adopt them in full.

      Accordingly, IT IS ORDERED that Jordan Lee Larue’s motion to

change plea (Doc. 20) is GRANTED and Jordan Lee Larue is adjudged guilty as

charged in Count II of the Indictment.

      DATED this 11th day of June, 2020.




                                          2
